PD-0464-15
District Clerk
Texas Court of Criminal Appeals
P.O. Box 12308, Capitol Station
Austin, TX 78711

April    \n.
         1 I , 2D15


RE: Request for Extended Time to File Petition for Discretionary Review

Dear Clerk:

        Please find enclosed a motion requesting this Court to grant a;.(6D) day
extension of time to file my Petition for Discretionary Review.
     Please forward this to the appropriate persons. If you have any questions
or need further information, please contact me at the address listed below.
Thank you for your assistance with this matter.

                                          Respectfully,




                                         'Johnny Muldrow - Petitioner
                                          Pro Se Representation
                                          TDC3 #1934318
                                          Mark Id. Stiles Unit
                                          3D6D FM 3514
                                          Beaumont, TX    777D5

                                                                         FILED IN
                                                                  COURT OF CRIMINAL APPEALS

                                                                        APR 24 2015

                                                                      Abel Acosta, Clerk




                                                         RECEIVED IN
                                                    COURT OF CRIMINAL APPEALS
                                                            APR 24 2015

                                                          AbelAcosta, Clerk
                                        IN THE
                           TEXAS COURT OF CRIMINAL APPEALS
                                    AUSTIN, TEXAS

Muldrow, Johnny                           §
     (•Petitioner)                        §
                                          §
                                          §         Cause No,
                                          §
THE STATE OF TEXAS                        §
     (Respondent)                         §

                     PETITIONER'S FIRST REQUEST FOR EXTENDED TIME
                  TO FILE PETITION FOR DISCRETIONARY REVIEW AND
                       REQUEST TO SUSPEND T.R.A.P. RULE 9.3(b)

TO THE HONORABLE OUSTICE(S) OF SAID COURT:
     COMES NOld, 30HNNY MULDROld, Petitioner, pToceeding pro se and indigent
in the above styled and numbered cause, and respectfully asks this Court to
extend the filing deadline date for an additional (60) days, thus allowing
Petitioner to prepare and present a meaningful Petition for Discretionary
Review. In addition,     Petitioner requests that due to his INDIGENT status,

that T.R.A.P. Rule 9.3(b) be suspended pursuant to T.R.A.P. Rule 2, allowing
Petitioner to file ONLY the original Petition for Discretionary Review
instead of the required (11) copies, as required by Rule 9.3(b)(1).
     In support thereof, Petitioner would show the Court the following:
1 . Petitioner was advised by his court-appointed appellate attorney in a
   letter dated (in error) July 16, 2015 though postmarked February 17, 2015,
   that Petitioner's conviction was affirmed in Appellate Case No. 06-1^-00103-CR;
   however, appellate counsel neglected to state when the Court ruled on
   this case reaching this decision. (See Exhibits A and B).
2. Petitioner had never been contacted previously by his appellate counsel,
   and it was only after inquiring to his court-appointed trial counsel that
   he learned who his appellate counsel was and said counsel's contact
   information. (See Exhibit C)- Petitioner then requested copies of the
   following documents upon learning of the Court's ruling:
      a. Appellate Brief

      b. State's Response Brief
      c. Reply Brief (if submitted)
      d. Court's Ruling and Opinion
      e. Petition for Discretionary Review (if submitted)
  This letter was mailed to appellate counsel on March 15, 2015 (See Exhibit D).
3. Petitioner received a copy of the Appellate Brief that appellate counsel
  submitted to the Court on March 2k, 2015; however, there was no accompanying
  letter and the postmark was blocked out, so Petitioner has no way to tell
   as to the date that the Appellate Brief was mailed to him. (See Exhibit E).
k. Appellate counsel so far has failed to provide copies of the State's Response
   Brief as well as the Court's ruling and opinion, in violation of T.R.A.P.
   Rule kQ.k.

5. Petitioner submits that he has only just learned of the results of his
   direct appeal, and has thus attempted to acquire knowledge of when this
   decision was ruled by the Court, and thus respectfully requests that the
   time period for filing his Petition for Discretionary Review begin on the
   date he received a copy of his Appellate Brief, March 2k, 2015, which was
   in direct response to his request for a copy of the Court's ruling sent
   to his appellate cousel. Thus, the beginning for this motion to extend
   the time for filing his Petition for Discretionary Review would begin on
   April 2k, 2015 and end June 23, 2015.
6. Petitioner must assume that his appellate counsel did not file a Petition
   for Discretionary Review previously on Petitioner's behalf, due to counsel's
   refusal to provide a copy.
7. Petitioner was indigent during trial as well as during his appellate
   proceedings and continues to be indigent.

8. Petitioner submits that he does NOT have the legal skills capable to handle
   this proceeding and requires assistance from a fellow inmate due to the
   complexity of the issues involved with the case.
9. Petitioner is NOT requesting additional time to file his PDR to harass
   Respondent nor delay proceedings, but for the sole purpose of preparing
   and presenting a meaningful Petition for Discretionary Review.
     UHEREFORE, PREMISES CONSIDERED, Petitioner asks this Court to grant
this motion,    extending the filing deadline date for his PDR for an additional

(60) days, from April 2k, 2015, or any additional time this Court deems
appropriate. ADDITIONALLY, Petitioner asks that, due to indigent status,
T.R.A.P. Rule 9.3(b) be suspended pursuant to T.R.A.P. Rule 2, allowing
Petitioner to file ONLY the original and (2) copies of his PDR in this Court.